Actions in ejectment brought by the State. The defendants occupy smaH cottage sites adjacent to East Canada Lake and Green Lake in Fulton County. The source of the State’s title is a deed from the Durey Land & Lumber Company dated December 10, 1918. It contains an exception of “ land under the waters of East Canada and Green Lakes ”, ■ The source of the defendants’ titles are deeds from Viola Durey Gage, a sister of an official of the grantor to the State. It is the claim of the defendants that the cottage sites which are the subject of this litigation were under water and excepted from the conveyance to the State; that the tract was first the subject of an oral agreement between Viola Durey Gage and her brother which was later, in 1932, supplemented by a deed; that the lands were fflled and are now *1016available for use only because of the filling. There was an issue of fact which the jury decided in favor of the defendants. Judgment affirmed, with costs. All concur. [See post, p. 1073.]